ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-317, concluding that THEODORE F. KOZLOWSKI of MORRISTOWN, who was admitted to the bar of this State in 1978, and who thereafter was suspended from the practice of law effective October 13, 2004, by Order of the Court filed September 16, 2004, and who remains suspended at this time, should be suspended from the practice of law for a period of six months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (failure to cooperate with ethics authorities), and RPC 8.4(b) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And THEODORE F. KOZLOWSKI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that THEODORE F. KOZLOWSKI is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to January 1, 2005; and it is further
ORDERED that on reinstatement to the practice, respondent shall not practice law as a solo practitioner until the further Order of the Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that he continue to comply with Rule 1:20-20; and it is further
*225ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:20-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.